Case 3:20-cv-00209 Document 16 Filed 10/26/20 Page 1 of 29 PagelD #: 83

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

HUNTINGTON DIVISION
ANTHONY ZAPPIN,
Plaintiff,
v. Case No. 3:20-cv-00209

SARAH JO HAMILTON,

DEBORAH SCALISE,

SCALISE & HAMILTON LLP,

SCALISE& HAMILTON P.C. JURY TRIAL DEMANDED

Defendants.

MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS PLAINTIFF’S
CASE, STRIKE SERVICE AND, IN THE ALTERNATIVE TO STRIKE SCANDALOUS
MATERIAL

COMES NOW, the Defendants Sarah Jo Hamilton, Deborah Scalise, Scalise & Hamilton
LLP, Scalise & Hamilton P.C., by and through their undersigned counsel pursuant to Federal Rules
of Civil Procedure 4(m), 12(b)(2), 12(b)(4), 12(6)(5), and 12(f) and respectfully submits this
Memorandum of Law in Support of the Defendants Motion to Dismiss Plaintiff’s Case, Strike
Service and, in the Alternative to Strike Scandalous Material on the following grounds: (1) the
Court lacks personal jurisdiction over defendants; (2) Plaintiff failed to timely serve the Complaint;
and (3) language from Complaint should be stricken as immaterial, impertinent and scandalous.

I. Background

This is a case in which the Plaintiff is alleging a malpractice action arising from the
Defendant attorneys and their law firms’ actions representing the Plaintiff in an attorney
disciplinary proceeding brought against Plaintiff by the Attorney Grievance Committee for the
First Judicial Department in New York, New York. Compl. 89

Defendants have no connection to West Virginia. Sarah Jo Hamilton and Deborah Scalise

are permanent residents of the State of New York, where they are also licensed to practice law.

1
Case 3:20-cv-00209 Document 16 Filed 10/26/20 Page 2 of 29 PagelD #: 84

Ex. 1 and Ex. 2. They have never practiced law in West Virginia and are not licensed to do so. Jd.
Scalise & Hamilton LLP and Scalise & Hamilton P.C. are New York entities, licensed in New
York, with their principle place of business in New York and are exclusively practicing in New
York. Jd. Their attorneys have never appeared in West Virginia courts pro hac vice. Id. Scalise
& Hamilton LLP and Scalise & Hamilton P.C. have not been registered, authorized, or licensed to
do business in West Virginia; have not maintained an office, place of business, post office box, or
telephone listing in West Virginia; have not had real estate, bank accounts, or other property
interests in West Virginia; have not conducted any regular or ongoing advertising, solicitation,
marketing, or other sales promotions directed toward residents of West Virginia; and have not had
a registered agent for service of process in West Virginia. Jd.

Plaintiff filed the instant complaint against Defendants on March 23, 2020, in the Southern
District of West Virginia. Plaintiff alleges that the defendants were “negligent and, at numerous
times, deliberately harmful and injurious to Plaintiff's defense in the attorney disciplinary matter”
in New York by the New York Attorney Grievance Committee. Compl. 8. Plaintiff alleges
claims of legal malpractice which he asserts caused him to suffer injury to his West Virginia and
District of Columbia law licenses. J] 74, 78. He also alleges a breach of contract claim related to
the same allegations of negligent for the New York legal services. Compl. J 79-81. Plaintiff alleges
that venue is proper in this Judicial District “because a substantial part of the events and/or
omissions giving rise to the claims in this action occurred in this Judicial District.” Compl. { 7.
The Plaintiff does not allege what particular events and/or omissions occurred in this Judicial
District. In fact, to the contrary, the events alleged in the Complaint occurred in New York. See

generally Compl.
Case 3:20-cv-00209 Document 16 Filed 10/26/20 Page 3 of 29 PagelD #: 85

The Summons and Complaint were not served on Defendants until October 6, 2020, well
outside the ninety (90) days the rules require to effectuate service. Prior to receiving the Summons
in October, Defendants are unaware of any attempts to facilitate service or even of the Plaintiff
requesting of any of them to accept service. Ex. 1 and Ex. 2.

Finally, the plaintiff's Complaint is replete with immaterial, impertinent, and scandalous
matters. Plaintiff details a litigation history levying defamatory and unfounded claims against the
NY Judicial Officers of judicial corruption, mafia ties, violence, criminal conduct, plotting to
destroy the credibility and legal career of Plaintiff, and claims of intimidation and deceit. Comp.
{7 17, 20, 21, 24-26, 28, 34, 37, 40, 47, 54, 58, and 61-65.

The Defendants now timely move to dismiss due to lack of jurisdiction, to strike service as
untimely, and to strike immaterial, impertinent, and scandalous portions of the Complaint.

II. Argument

A. DISMISSAL FOR LACK OF JURISDICTION

 

Plaintiff bears the burden of establishing personal jurisdiction over Defendants. Universal
Leather, LLC y. Koro AR, S.A., 773 F.3d 553, 558 (4th Cir. 2014). To meet that burden, Plaintiff
must show that “jurisdiction is authorized by the long-arm statute of the state in which the district
court sits” and that the “application of the relevant long-arm statute is consistent with the Due
Process Clause of the Fourteenth Amendment.” Jd.; see also ESAB Grp., Inc. v. Zurich Ins. PLC,
685 F.3d 376, 391 (4th Cir. 2012). In West Virginia, the two inquiries are synthesized into one,
“[bjecause the West Virginia long-arm statute is coextensive with the full reach of due process.”
Owens-Illinois, Inc. v. Rapid Am. Corp. (In re Celotex Corp.), 124 F.3d 619, 627-28 (4th Cir.
1997) (“[T]he statutory inquiry necessarily merges with the Constitutional inquiry.”). There are

two types of personal jurisdiction: general jurisdiction and specific jurisdiction. Bristol-Myers
Case 3:20-cv-00209 Document 16 Filed 10/26/20 Page 4 of 29 PagelD #: 86

Squibb Co. v. Superior Court, 137 8. Ct. 1773, 1780 (2017). Here, Plaintiff cannot carry his burden
of establishing either general or specific jurisdiction. Therefore, the Court cannot exercise personal
jurisdiction over Defendants in this case consistent with the Constitution, and the Complaint must
be dismissed.

i. No general jurisdiction in West Virginia.

Defendants are subject to a court’s general or “all-purpose” jurisdiction where the
defendants are “at home” in the forum state. Daimler AG v. Bauman, 134 S. Ct. 746, 754 (2014).
The critical question in assessing general jurisdiction is whether the defendants’ “affiliations with
the State are so ‘continuous and systematic’ as to render [it] essentially at home in the forum State.”
Id. (quoting Goodyear Dunlop Tires Operations, S.A. v. Brown, 131 S. Ct. 2846, 2851 (2011)).
The consequences of finding general jurisdiction are stark—a defendant will be subject to suit in
that state for any and all claims, including claims that do not implicate a defendant’s activities
there. Jd. As a result, “only a limited set of affiliations with a forum will render a defendant
amenable to all-purpose jurisdiction.” Jd. at 760.

For an individual defendant, “the paradigm forum for the exercise of general jurisdiction
is the individual’s domicile.” Bauman, 134 S. Ct. at 760. An individual’s domicile is the state
where the individual resides with the intent to remain there and make it his home. Burgess y,
Asplundh Tree Expert Co., No. 1:05-0866, 2005 WL 8159164, at *2 (S.D.W. Va. Dec. 12, 2005).
For a corporation, the “paradig[m] . . . bases for jurisdiction” are “the place of incorporation and

99 66

the principal place of business,” because they are “unique,” “easily ascertainable,” and “afford
plaintiffs recourse to at least one clear and certain forum in which a corporate defendant may be

sued on any and all claims.” Bauman, 134 S. Ct. at 760.
Case 3:20-cv-00209 Document 16 Filed 10/26/20 Page 5 of 29 PagelD #: 87

Sarah Jo Hamilton and Deborah Scalise are citizens and permanent residents of the State
of New York., Comp. §§2 and 3. Ex. 1 and 2. They practice law in the State of New York. Jd.
They are not licensed to practice law in the State of West Virginia and have never practiced law
in the State of West Virginia. Jd. As such, their state of domicile, where they are “at home,” is
New York State, and they are simply not subject to general jurisdiction in West Virginia courts.

Scalise & Hamilton LLP and Scalise & Hamilton, P.C. are incorporated in the State of New
York with their principal place of business in New York State, so West Virginia cannot qualify as
a “paradigm” site for general jurisdiction for either of them. Ex. 1 and Ex. 2.

There is no other basis for asserting general jurisdiction over Scalise & Hamilton. While
the Bauman Court did not hold that a corporation was subject to general jurisdiction only in its
state of incorporation and principal place of business, the Court did reiterate that a corporation
must be “at home” in a state to trigger general jurisdiction. Bauman, 134 S, Ct. at 762. The Court
further clarified that a corporation is not “at home” in “every State in which [it] engages in a
substantial, continuous, and systematic course of business.” Jd. at 761-62. It thus remains
“incredibly difficult to establish general jurisdiction in a forum other than the place of
incorporation or the principal place of business.” Monkton Ins. Servs., Ltd. v. Ritter, 768 F.3d 429,
432 (Sth Cir. 2014).

Here, the firms do not generally engage in business activity in West Virginia; they are not
registered to do business in West Virginia; and they do not own property or maintain a place of
business in West Virginia. Ex. 1 and Ex. 2. They also do not regularly practice law in West
Virginia. Jd.

Because none of the Defendants are “at home” in West Virginia, the Defendants are not

subject to general jurisdiction in the state.
Case 3:20-cv-00209 Document 16 Filed 10/26/20 Page 6 of 29 PagelD #: 88

ii. Defendants are not subject to specific jurisdiction in West Virginia.

Plaintiff likewise cannot establish specific jurisdiction over Defendants. The individual
Defendants have no contacts with West Virginia. “The inquiry whether a forum State may assert
specific jurisdiction over a nonresident defendant ‘focuses on the relationship among the
defendant, the forum, and the litigation.’” Walden v. Fiore, 134 S. Ct. 1115, 1121 (2014) (quoting
Keeton vy, Hustler Magazine, Inc., 465 U.S. 770, 775 (1984)); see also Cmty. Tr. Bank, Inc. v.
Severson, No. 3:14-7168, 2014 WL 3700482, at *5 (S.D.W. Va. July 17, 2014) (“The relevant
inquiry is what action Defendant himself took to purposefully avail himself of the privilege of
conducting activities in West Virginia.”’). Critically, “the defendant’s suit-related conduct must
create a substantial connection with the forum State.” Walden, 134 S. Ct. at 1121. Contacts
“between the plaintiff (or third parties) and the forum State” do not suffice. Jd. at 1122. “[T]he
plaintiff cannot be the only link between the defendant and the forum.” Jd.; Cmty. Tr. Bank, Inc.,
2014 WL 3700482, at *5 (“The unilateral action of a third party . . . cannot lead to jurisdiction
over Defendant.”).

The Fourth Circuit applies a three-part test to determine whether a “defendant’s qualifying
contacts with the forum state . . . constitute the basis for the suit.” Universal Leather, 773 F.3d at
559, The relevant factors are: “(1) the extent to which the defendant purposely availed itself of the
privilege of conducting activities in the forum state; (2) whether the plaintiff's claims [arose] out
of those activities; and (3) whether the exercise of personal jurisdiction is constitutionally
reasonable.” Jd. (quoting Tire Eng’g v. Shandong Linglong Rubber Co., 682 F.3d 292, 302 (4th
Cir, 2012)). The “touchstone” of the analysis is whether the defendant “engaged in some activity
purposefully directed toward the forum state.” Celotex, 124 F.3d. at 629 (quoting Lesnick vy.

Hollingsworth & Vose Co., 35 F.3d 939, 945 (4th Cir. 1994),
Case 3:20-cv-00209 Document 16 Filed 10/26/20 Page 7 of 29 PagelD #: 89

Plaintiff cannot establish the prerequisites for specific jurisdiction here. Most critically,
Defendants have not “purposefully availed [themselves] of the privilege of conducting business”
in West Virginia. Universal Leather, 773 F.3d at 560. Moreover, Defendants do not have any
“offices or agents” in the forum state. Jd. They are not licensed to practice law in West Virginia
and have never practiced here. Ex. 1 and Ex. 2.

Moreover, the Complaint contains no allegations whatsoever that indicate any specific
contacts Defendants had with West Virginia, let alone contacts out of which Plaintiffs claims
arise. Rather, Plaintiff only vaguely alleges that “a substantial part of the events and/or omissions
giving rise to the claims in this action occurred in this Judicial District.” Compl. J 7. And this
broad nebulous assertion is simply not the case, as is clear from the remainder of the allegations
in the Complaint. See generally Compl. All facts relevant to this action occurred in the State of
New York. See generally Compl. Plaintiff's claims of legal malpractice and breach of contract
arise out of Defendants’ representation of Plaintiff in a New York attorney disciplinary matter.
The legal services provided by the Defendants to Plaintiff were exclusively in New York State.
Compl. §§ 2, 3, 4, 5 and 8. Ex. 1 and Ex. 2. Per Plaintiffs allegations, the attorney disciplinary
matter arose out of a divorce and child custody action Plaintiff filed against his ex-wife in the State
of New York. Compl. { 9. The disciplinary matter related to Plaintiff's conduct in New York
litigation governed by New York law. Ex. 1 and Ex. 2. See generally Compl. Defendants’ lack of
any activities in West Virginia related to this matter cannot give rise to specific jurisdiction.
Plaintiff's current residence in the forum state cannot “drive the jurisdictional analysis.” Walden,
134 S. Ct. at 1125. The Due Process Clause therefore prohibits this Court from exercising

jurisdiction here.
Case 3:20-cv-00209 Document 16 Filed 10/26/20 Page 8 of 29 PagelD #: 90

B. DISMISSAL DUE TO UNTIMELY SERVICE OF PROCESS

Plaintiff's efforts to serve Defendants with copies of the Complaint and Summons do not
comport with the requirements of Rule 4 of the Federal Rules of Civil Procedure, and Plaintiff has
not shown good cause for his failure to effectuate timely and proper service within the ninety-day
period prescribed by the Federal Rules of Civil Procedure. Pursuant to Rule 4 of the Federal Rules
of Civil Procedure, a plaintiff must properly and timely serve a defendant with both a summons
and a copy of the complaint or request that the defendant waive service, within the time
requirements set forth under Rule 4(m). Fed. R. Civ. P. 4(c)(1); Rule 4(d). Rule 4(m), in turn,
requires that service be effectuated within ninety (90) days after a complaint is filed, unless the
Court provides an extension for good cause shown by the plaintiff. Fed. R. Civ. P. 4(m). The
Federal Rules provide a number of options for how service may be effectuated, including by
following the state law for serving a summons in an action brought in courts of general jurisdiction
in the state where the district court is located or where service is made. Rule 4(e)(1).

If a plaintiff has not completed service on a defendant within ninety days of filing a
complaint, the court must determine whether the plaintiff has shown good cause for failing to
timely effect service. The Fourth Circuit has explained that “good cause” in the context of Rule
4(m) “requires some showing of diligence on the part of the plaintiffs ... [and] generally exists
when the failure of service is due to external factors, such as the defendant’s intentional evasion
of service.” Attkisson v. Holder, 925 F.3d 606, 627 (4th Cir. 2019). A “plaintiff bears the burden

. of demonstrating good cause for any delay.” Iskander v. Baltimore Cty, Md, 2011 WL
4632504, at *1 (D. Md. Oct. 3, 2011).
Courts frequently look to a multitude of factors to guide their determination of whether a

plaintiff has shown good cause, including whether “(1) the delay in service was outside the
Case 3:20-cv-00209 Document 16 Filed 10/26/20 Page 9 of 29 PagelD #: 91

plaintiffs control, (2) the defendant was evasive, (3) the plaintiff acted diligently or made
reasonable efforts, (4) the plaintiff is pro se or in forma pauperis, (5) the defendant will be
prejudiced, or (6) the plaintiff asked for an extension of time under Rule 6(b)(1)(A).” Scott v.
Maryland State Dep’t of Labor, 673 F. App’x 299, 306 (4th Cir. 2016) (citations omitted). “What
constitutes ‘good cause’ for purposes of Rule 4(m) ‘necessarily is determined on a case-by-case
basis within the discretion of the district court.’” Collins v. Thornton, 782 F. App’x 264, 267 (4th
Cir. 2019) (quoting Scott, 673 F. App’x at 306). A court’s dismissal of a complaint for untimely
or improper service is not considered an abuse of discretion. See Hansen v. Fairfax Cnty. School
Bd., 405 Fed. App’x 793, 794 (4th Cir. 2010).

Recently, several courts have ruled that the ongoing COVID-19 pandemic does not
constitute good cause for failing to timely effect service where the plaintiff failed to prosecute his
case in a diligent manner. See e.g., Blaylock v. United Parcel Serv., Inc., No. 1:20-00156, 2020
WL 3979667, at *1 (S.D.W. Va. July 14, 2020) (finding that although COVID-19 adversely
affected normal operations “failure to effectuate timely service due to inadvertence, without
reasonable efforts to find and correct such mistake, does not constitute good cause”), Crosby v.
Little, No. 5:20-cv-5046, 2020 WL 5657890, at *2 (W.D. Ark. Sept. 23, 2020) (finding that the
plaintiff's failure to effect timely service of process could not be attributed solely to the COVID-
19 pandemic and granting the defendants’ motions to dismiss), Johnson v. Bell, No. 7:20-cv-4
(HL), 2020 WL 3578581, at *2 (M.D. Ga. July 1, 2020) (finding that plaintiffs had not
demonstrated good cause for failure to perfect service of process and that no other circumstances
warrant the extension of time for service because counsel for plaintiff had not explained the delay

in arranging service or how the COVID-19 pandemic had impeded his efforts to serve defendants).
Case 3:20-cv-00209 Document 16 Filed 10/26/20 Page 10 of 29 PagelD #: 92

In Crosby v. Little, counsel for plaintiff operated his law practice out of a public library
and relied on use of the library’s computers, fax machine, and other resources. Crosby, 2020 WL
5657890, at *2. After the complaint was filed, the library was temporarily closed due to the
COVID-19 pandemic and then subsequently reopened under guidelines that did not permit the type
of use that plaintiff's counsel previously made of the facility. Jd. In order to conduct his law
practice at his home, plaintiff's counsel needed to acquire a computer and other equipment, which
he was unable to do because of financial constraints. Jd. Thus, the complications caused by the
COVID-19 pandemic coupled with the inability to obtain essential equipment to continue
practicing law resulted in plaintiff's counsel not attempting service of process on the defendants
until one hundred twenty-seven (127) days had passed since the complaint was filed. Id. at *1-2.

The Crosby court was not persuaded by plaintiffs explanations and noted that his failure
to effect timely service of process could not be attributed solely to the COVID-19 pandemic. Jd.
at *2. Any change in circumstances caused by the COVID-19 pandemic did not excuse the fact
that counsel for plaintiff failed to make alternative arrangements in a timely manner to ensure that
he could continue to represent his client adequately and that he skirted his obligation of diligence
to prevent neglect of his client’s case. Jd. Therefore, the court concluded that the plaintiff had
failed to show good cause requiring an extension of the deadline for service of process pursuant to
Rule 4(m) and granted the defendants’ Rule 12(b)(5) motions to dismiss for insufficient service of
process. Id. at *2-3.

Whatever the minimum requirement for good cause may be, Plaintiff has failed to show it.
Here, the Complaint was filed on March 23, 2020. (Dkt. No. 2). June 21, 2020 marked ninety
(90) days in which the Complaint had to be served. On September 10, 2020, the Court entered a

Show Cause Order directing Plaintiff to show good cause for the failure to effectuate service of

10
Case 3:20-cv-00209 Document 16 Filed 10/26/20 Page 11 of 29 PagelD #: 93

the Complaint on Defendants and to provide the Court with a proposed appropriate period of time
in which it might take him to properly effectuate service on Defendants on or before September
30, 2020. (Dkt. No. 11). On September 30, 2020, Plaintiff filed his Response to the Show Cause
Order and proceeded to blame the ongoing COVID-19 pandemic and his personal financial
constraints for the closure of the New York State courts and his inability to locate and hire a process
server to effectively carry out service on Defendants. (Dkt. No. 12). On October 2, 2020, this
Court entered an Order preliminarily accepting Plaintiffs explanation as the Defendants were not
yet afforded a chance to repeat Plaintiff’s explanation. This court extended the deadline for him
to effectuate service on Defendants to October 8, 2020. (Dkt. No. 13). Defendants finally were
served with the Complaint and Summons on October 6, 2020 — one hundred seven (107) days
over the deadline imposed by Rule 4(m) and over six months since this lawsuit was filed.

The Defendants respectfully submit that the Plaintiff's Response to the Court’s Show
Cause Order is tantamount to a sham as it offers nothing more than empty excuses for the delay in
service on Defendants and such service should be stricken, and the case dismissed for failure to
timely serve. Plaintiff behaved the exact opposite of diligently in trying to effectuate service on
Defendants—simply put, he had not tried. Defendants have not intentionally evaded service. If
Plaintiff was overwhelmed, as Plaintiff represents in his Response to the Show Cause Order, he
was free at any time to file an extension of time to serve process. Plaintiff did not seek the Court’s
assistance. Instead, he chose to do nothing.

Further, Plaintiff failed to avail himself of the New York Rules of Civil Procedure which
allow a plaintiff to serve a summons and complaint on a defendant by first class mail, postage
prepaid. N.Y. R. Civ. P. 312-a. Here, Defendants are attorneys who operate and maintain a law

practice outside of New York City in Scarsdale, NY. Throughout the COVID-19 pandemic,

11
Case 3:20-cv-00209 Document 16 Filed 10/26/20 Page 12 of 29 PagelD #: 94

Defendant, Deborah Scalise, was regularly in the office checking their mail and continued to work.
Ex 1 and 2, While Defendants appreciate any difficulties that Plaintiff has recently experienced,
he could have easily mailed copies of the Complaint and Summons to Defendants’ law office via
first class mail — pandemic or no pandemic. Plaintiff is using the COVID-19 pandemic to cover
up the fact that he made no effort to timely effectuate service on Defendants and should not be
rewarded by this Court for his dilatoriness.

Plaintiff also alluded to costs and money being an issue. Again, the option existed to send
the Complaint and Summons by First Class and/or Certified Mail, which represents a very
minimum expense. In addition, Rule 4(d)(2), allows for a cost shifting mechanism where the
defendants bear the cost of making service and specifically maintains that when the defendant is
requested to waive formalities of services, without good cause, the court must impose on the
defendant expenses later incurred in making service and reasonable expenses and attorney fees.
Fed. R. Civ. P. 4(d)(2) and subsections (A) & (B). But again, here, before October 6, 2020, no
request was made. Ex. 1 and 2.

Therefore, Plaintiff has not demonstrated good cause for the delay in service and the
Complaint should be dismissed for insufficient service of process.

C. STRIKING IMMERTERIAL, IMPERTANT, AND SCANDALOUS
MATTERS

The Complaint makes allegations of legal malpractice and breach of contract against
Defendants for their allegedly negligent representation resulting in damages to Plaintiff’s West
Virginia and District of Columbia law licenses. See id. at [§ 72-81. However, the Complaint
presents extensive and unnecessary background information on the underlying matrimonial
litigation for custody of Plaintiff's child, the New York Court of Claims personal injury action

Plaintiff brought against Justice Kaplan and her personally assigned court officer, Jeffrey Katz

12
Case 3:20-cv-00209 Document 16 Filed 10/26/20 Page 13 of 29 PagelD #: 95

(“Officer Katz”), and Plaintiff's divorce proceedings. See id. at JJ 9-43. Entangled within
Plaintiff's detailed litigation history are the at issue unfounded claims against the NY Judicial
Officers of judicial corruption, mafia ties, violence, criminal conduct, plotting to destroy the
credibility and legal career of Plaintiff, and claims of intimidation and deceit by Defendants. See
id. at [J 17, 20, 21, 24-26, 28, 34, 37, 40, 47, 54, 58, and 61-65.

Pursuant to Rule 12(f), this Court “‘may strike from a pleading an insufficient defense or
any redundant, immaterial, or scandalous matter,’ acting either ‘on its own’ or ‘on motion made
by a party.’” Devers v. City of Huntington, Civil Acton No. 3:18-1452, 2019 WL 4281936, at *2
(S.D.W. Va. Sept. 10, 2019) (quoting Fed. R. Civ. P. 12(f)). “This standard affords district courts
significant discretion in determining whether to strike certain material from pleadings.” Devers,
2019 WL 4281936, at *2 (citing Scherer vy. Steel Creek Prop. Owners Ass’n, No. 1:13cv121, 2014
WL 813824, at *1 (W.D.N.C. Mar. 3, 2014)). Rule 12(f) motions should be denied “unless the
challenged allegations have no possible relation or logical connection to the subject matter of the
controversy and may cause some form of significant prejudice to one or more of the parties to the
action.” Devers, 2019 WL 4281936, at *1 (quoting Bailey v. Fairfax Cty., No. 1:10-cv-1021, 2010
WL 5300874, at *4 (E.D. Va. Dec. 21, 2010); see also 5C Charles Alan Wright & Arthur R. Miller,
Fed. Prac. & Proc. § 1382 (3d ed. 2004).

One “function of the motion [to strike] is to avoid the expenditure of time and money that
would arise from litigating spurious issues... .” 2 James Wm. Moore et al., Moore’s Fed. Prac.
§ 12.37 (3d ed. 2010) (citing Whittlestone, Inc. v. Handi-Craft Co., 618 F.3d 970, 973 (9th Cir.
2010)). “The Rule 12(f) motion to strike standard places a “‘sizable burden on the movant.’”
Dickens v, Aetna Life Ins. Co., Civil Action No. 2:10-cv-00088, 2010 WL 3852346, at *1 (quoting

Clark v, Milam, 152 F.R.D. 66, 70 (S.D.W. Va. 1993)). In spite of the general reluctance to grant

13
Case 3:20-cv-00209 Document 16 Filed 10/26/20 Page 14 of 29 PagelD #: 96

motions to strike, “allegations may be stricken if they have no real bearing on the case, will likely
prejudice the movant, or where they have criminal overtones.” G-J Holdings, Inc. v. Baron &
Budd, 238 F. Supp. 2d 521, 555 (S.D.N.Y. 2002). Moreover, “the disfavored character of Rule
12(f) is relaxed somewhat in the context of scandalous allegations” like those in the Objectionable
Paragraphs. 5C Charles Alan Wright & Arthur R. Miller, Fed. Prac. & Proc. § 1382 (3d ed. 2004);
see Wine Mkts. Int’l v. Bass, 177 F.R.D. 128, 133 (E.D.N.Y. 1998) (“Motions to strike are not
generally favored, except in relation to scandalous matters.”).

i. The Objectionable Paragraphs are not relevant, impertinent, and
immaterial.

The Objectionable Paragraphs should be stricken from the Complaint because they are
impertinent and immaterial. An allegation is “impertinent” or “immaterial” when it is not relevant
to the issues involved in the action. See Renaissance Greeting Cards, Inc. v. Dollar Tree Stores,
Inc,, 227 Fed. Appx. 239, 247 (4th Cir. 2007) (affirming district court’s decision to grant motion
to strike portions of paragraphs in complaint where district court “did not consider the dispute
information to be probative”); Morse v. Weingarten, 777 F. Supp. 312, 319 (S.D.N.Y. 1991)
(striking references to defendant’s criminal conviction and income level as immaterial and
impertinent because neither “bears remotely on the merits of this case”). “Immaterial” for
purposes of Rule 12(f) is “that which has no essential or important relationship to the claim for
relief or the defenses pleaded, or a statement of unnecessary particulars in connection with and
descriptive of that which is material.” Wright & Miller, Fed. Prac. & Proc. Civ. 3d § 1382, 458-
60. “Impertinent” matters consist of “statements that do not pertain, and are not necessary, to the
issues in question. Thus, there is considerable overlap between the concepts of ‘impertinent’ and

‘immaterial’ matter.” Jd. at 464.

14
Case 3:20-cv-00209 Document 16 Filed 10/26/20 Page 15 of 29 PagelD #: 97

Even if true, the Objectionable Paragraphs are completely not relevant to Plaintiffs claims.
The alleged conduct of Defendants and the NY Judicial Officers do not relate in any way to
Defendants’ conduct in representing Plaintiff that is at issue in this case. The Objectionable
Paragraphs speak to, for example, the “crooked and undoubtedly biased [New York State] family
court system,” describes Justices Kaplan and Cooper as “corrupt judicial actors,” and notes that
Justice Kaplan’s father allegedly was “a drug dealer and hitman for a notable crime family in New
York City.” See Compl. at Jf 17, 20, and 25. Any such allegations are immaterial to Plaintiff's
claims. Plaintiff's allegations that disparage the honor and integrity of Defendants, the New York
State Court system, and of the NY Judicial Officers have nothing to do with Defendants’ allegedly
negligent conduct in representing Plaintiff in the subject disciplinary proceedings.

Indefensible and wholly inappropriate allegations like those contained in the Objectionable
Paragraphs have no place in filings in this Court and are appropriately subject to a motion to strike
under Rule 12(f). See In re “Agent Orange” Prod. Liab. Litig., 475 F. Supp. 928, 936 (E.D.N.Y.
1979) ( striking 425 paragraphs relating to the corporate history of the defendants because they are
“unnecessary, would be burdensome to answer, and would unduly prejudice defendants”); see also
Healing v. Jones, 174 F. Supp. 211, 220 (D. Az. 1959) ( finding allegations prior to critical date in
case “more extensive . . . than is necessary”). Thus, this Court should strike the not relevant
Objectionable Paragraphs as impertinent and immaterial.

il. The Objectionable Paragraphs are scandalous.

The Objectionable Paragraphs should be stricken from the Complaint because they are
scandalous. The word “scandalous” in Rule 12(f) “generally refers to any allegations that
unnecessarily reflects on the moral character of an individual or states anything in repulsive

language that detracts from the dignity of the court.” Pigford v. Veneman, 215 F.R.D. 2, 4 (D.D.C.

15
Case 3:20-cv-00209 Document 16 Filed 10/26/20 Page 16 of 29 PagelD #: 98

2003) (granting defendant’s motion to strike statement as scandalous that counsel for defendant
exhibited “racist attitude”) (internal citations omitted), “Scandalous” matter “includes allegations
that cast a cruelly derogatory light on a party to other persons.” Devers, 2019 WL 4281936, at *2
(internal citations omitted). Scandalous allegations that improperly cast a derogatory light on a
party will be stricken, particularly if they are immaterial or not relevant or “may cause the objecting
party prejudice.” Talbot v. Robert Matthews Distrib. Co., 961 F.2d 654, 664 (7th Cir. 1992).
Indeed, where a plaintiff uses “inflammatory language that is not in keeping with the spirit of
notice pleading . . . and that is prejudicial to [the defendant’s] reputation, [the defendant’s] motion
to strike will be granted” even if the prior incident is potentially relevant. Schultz v. Braga, 290
F. Supp. 2d 637, 655 (D. Md. 2003).

In Pigford v. Veneman, class counsel for the plaintiff stated in his response to the
defendant’s response to the motion to reopen all late claims due to mail delays that the defendant’s
lead counsel had exhibited the “same racist attitude” throughout the litigation as “U.S.D.A.
workers who systematically destroyed the farms of thousands of farmers, simply because they
were black.” Pigford, 215 F.R.D. at 3. Pursuant to Rule 12(f), the defendant moved to strike the
plaintiff's statement as scandalous. Jd. The court agreed with the defendant, finding that the
plaintiffs “charges of racism are plainly scandalous within the meaning of the Rule, in that they
‘improperly cast a derogatory light’ on a dedicated government attorney who has done his best to
navigate the deep and murky waters of this litigation.” Jd. at 4 (internal citations omitted). The
court granted the defendant’s motion to strike because the plaintiff's accusations of racism were

unsupported by facts or evidence, constituted a form of harassment, and were clearly scandalous.

Td. at 4.

16
Case 3:20-cv-00209 Document 16 Filed 10/26/20 Page 17 of 29 PagelD #: 99

Like the allegations made by the plaintiff in Pigford, Plaintiff's allegations in the
Objectionable Paragraphs are not supported by any facts or evidence, constitute a form of
harassment, and are clearly scandalous. In the Objectionable Paragraphs, Plaintiff paints a picture
of a judicial system teeming with corruption and of a conspiracy to publicly disgrace and disparage
Plaintiff. See Compl. at FJ 17, 20, 21, 24, and 28. Plaintiff alleges that the NY Judicial Actors
engaged in conduct that is tantamount to criminal conduct by claiming that Justice Kaplan and
Justice Cooper routinely fabricated court findings, allowed Plaintiff's opposition to engage in
“mountains of misconduct,” and violated New York State sealing laws by disseminating statutorily
sealed documents to the tabloid press prior to trial. See id. at JJ 24, 34, 37, 40, 47, 54, 58, and 62-
63. Plaintiff is clearly lashing out against a court system that did not rule in his favor out of
frustration.

According to Plaintiff, Justice Kaplan’s father was allegedly a well-known drug dealer and
hitman with connections to the mafia. See id. at §25. Officer Katz allegedly “roughed up” Plaintiff
following a hearing before Justice Kaplan that resulted in injuries that required treatment at a New
York hospital. See id. at § 26. By denying that anything took place, Justice Kaplan and Officer
Kaplan allegedly exhibited their “true mafioso form.” Jd.

Plaintiff also alleges unhappiness with the opposition papers prepared on his behalf by
Defendants that stems from Defendants strong-arming him into accepting their version of the final
product against his wishes and that Hamilton lied to Plaintiff about her reasons for withdrawing as
his counsel, which resulted in Plaintiff exhausting over $50,000 to find new counsel. See id. at J
61-65. Due to their scandalous nature, these allegations have no legitimate place in the Complaint

and should be stricken. See G-J Holdings, 238 F. Supp. 2d at 555-56.

17
Case 3:20-cv-00209 Document 16 Filed 10/26/20 Page 18 of 29 PagelD #: 100

iil. Denial of this Motion to Strike would prejudice Defendants.

Denial of this Motion to Strike would prejudice Defendants in several ways. First, the
scandalous and impertinent nature of the allegations in the Objectionable Paragraphs provides a
platform for negative publicity relating to this litigation that will harm the reputation of Defendants
and the NY Judicial Officers. Second, both that publicity and the Objectionable Paragraphs
themselves have the potential to influence jury pool members. See id. (striking background
allegations of “extortionate threats” relating to lobbying efforts where background has “no real
bearing on the case” and allegations were “amorphous, unspecific, and cannot be defended
against” and would harm movant “in the public eye and could influence prospective jury
members”), Third, responding to the Objectionable Paragraphs will subject Defendants to an
undue discovery and litigation burden.

Permitting Plaintiff to litigate allegations of corruption and misconduct against the NY
Judicial Officers that occurred over five years ago, which have nothing to do with the conduct of
Defendants during their representation of Plaintiff, which Plaintiff contends is at issue here, would
serve no purpose and would place an unwarranted and excessive burden on Defendants.
Accordingly, the Court should strike the Objectionable Paragraphs. See U.S. v. Dico, Inc., 189
F.R.D. 536, 541 (S.D. Iowa 1999) (“[A] motion to strike should be granted if it may have the effect
of making the trial of the action less complicated, or [it] may have the effect of otherwise
streamlining the ultimate resolution of the action.”) (quotations and citations omitted); Int’]
Commodities Corp. v. Int'l Ore & Fertilizer Corp., 30 F.R.D. 58, 60 (S.D.N.Y. 1961) (granting
motion to strike; “The paragraphs attacked are so interwoven with the immaterial, the remote, and
the redundant that the disengagement of any relevant or material areas of appropriate allegation is

virtually impossible.”).

18
Case 3:20-cv-00209 Document16 Filed 10/26/20 Page 19 of 29 PagelD #: 101

III. Conclusion

It is clear that none of the elements for general or specific jurisdiction can be established
in this action. Defendants are not “at home” in West Virginia and this case does not arise out of
any contacts between Defendants in this forum. None of the allegations in Plaintiffs Complaint
explain how this court could exercise jurisdiction over Defendants. As such, the Court should
dismiss Plaintiff's Complaint for lack of personal jurisdiction.

In addition, Plaintiff failed to timely serve the Complaint within the ninety (90) days
allotted under Federal Rule of Civil Procedure 4(m) and provided a sham excuse for the delay and
as such service should be stricken and the case be dismissed for failure to timely serve.

In the alternative, Plaintiff's Complaint is replete with particularly scandalous language
that in addition is immaterial and impertinent and as such paragraphs 17, 20, 21, 24-26, 28, 34, 37,
40, 47, 54, 58, and 61-65 of the Complaint should be stricken.

WHEREFORE, Defendants, Sarah Jo Hamilton, Deborah Scalise, Scalise & Hamilton

LLP, and Scalise & Hamilton P.C. respectfully request that this Court enter an order dismissing
with prejudice Plaintiffs Complaint, along with any other relief the Court may deem just and
proper.

Respectfully Submitted,

SARAH JO HAMILTON, DEBORAH
SCALISE, SCALISE & HAMILTON LLP,
SCALISE & HAMILTON P.C.,

By counsel,

/s/ Robert C, James, Esq.

Robert C. James, Esq. (WV #7651)
FLAHERTY SENSABAUGH BONASSO PLLC
1225 Market Street/P.O. Box 6545
Wheeling, WV 26003

T: (304) 230-6600/F: (304) 230-6610
rjames(@flahertylegal.com

and

ho
Case 3:20-cv-00209 Document 16 Filed 10/26/20 Page 20 of 29 PagelD #: 102

20

William J. Aubel, Esq. (WVSB # 13097)
FLAHERTY SENSABAUGH BONASSO PLLC
200 Capitol Street/P.O. Box 3843
Charleston, WV 25338

T: (304) 345-0200/F: (304) 345-0260
waubel@flahertylegal.com
Case 3:20-cv-00209 Document16 Filed 10/26/20 Page 21 of 29 PagelD #: 103

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

HUNTINGTON DIVISION

ANTHONY ZAPPIN,

Plaintiff,
Vv. Case No. 3:20-cv-00209
SARAH JO HAMILTON,
DEBORAH SCALISE,
SCALISE & HAMILTON LLP,
SCALISE& HAMILTON P.C, JURY TRIAL DEMANDED

Defendants.

CERTIFICATE OF SERVICE

 

I, Robert C. James, Esq., counsel for Defendants, Sarah Jo Hamilton, Deborah Scalise,
Scalise & Hamilton LLPS, Scalise & Hamilton P.O. do hereby certify that on this 26" day of
October, 2020, a true and correct copy of the foregoing Memorandum in Support of Motion to
Dismiss Plaintiff’s Case, Strike Service and, in the Alternative to Strike Scandalous Material
was served upon the following counsel of record via the Court’s CM/ECF System:

Anthony Zappin
1827 Washington Blvd.
Huntington, WV 25701

Plaintiff, Pro Se

/s/ Robert C. James, Esq.

Robert C, James, Esq. (WV #7651)
FLAHERTY SENSABAUGH BONASSO PLLC
1225 Market Street/P.O. Box 6545
Wheeling, WV 26003

T: (304) 230-6600/F: (304) 230-6610
rjames@flahertylegal.com

 

 

and

William J. Aubel, Esq. (WVSB # 13097)
FLAHERTY SENSABAUGH BONASSO PLLC
200 Capitol Street/P.O. Box 3843
Charleston, WV 25338

T: (304) 345-0200/F: (304) 345-0260

waubel(@flahertylegal.com

 
Case 3:20-cv-00209 Document 16 Filed 10/26/20 Page 22 of 29 PagelD #: 104

EXHIBIT 1
Case 3:20-cv-00209 Document16 Filed 10/26/20 Page 23 of 29 PagelD #: 105

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

 

HUNTINGTON DIVISION

ANTHONY ZAPPIN,

Plaintiff,
v. Case No. 3:20-cv-00209
SARAH JO HAMILTON,
DEBORAH SCALISE,
SCALISE & HAMILTON LLP,
SCALISE & HAMILTON P.C. JURY TRIAL DEMANDED

Defendants.

AFFIDAVIT OF DEBORAH A. SCALISE

STATE OF NEW YORK

COUNTY OF WESTCHESTER, TO-WIT:
I, Deborah A. Scalise, being first duly sworn state and affirm as follows:

1. Iam over the age of 18 and have personal knowledge of the facts stated in this affidavit
and believe the same to be true and correct.

2. ITamacitizen and permanent resident of the State of New York.
3. Iam a New York attorney and am licensed to practice law in the State of New York.

4. Iam not licensed to practice in the state of West Virginia and have never practiced in the
State of West Virginia, including making an application for admission Pro Hac Vice.

5. Atall relevant times, I practiced with the firm of Scalise & Hamilton, known as Scalise &
Hamilton LLP and/or its successor, Scalise & Hamilton P.C.

6. From August 1, 2007to present, [have beena partner of Scalise & Hamilton LLP and/or
the owner of its successor, Scalise & Hamilton P.C.

7, On January 19, 2016, Sarah Jo Hamilton, Esq., and I, along with our firm Scalise &
Hamilton LLP undertook to represent Anthony Zappin in a disciplinary matter brought
against him by the Attorney Grievance Committee for the First Judicial Department in the
State of New York.
Case 3:20-cv-00209 Document16 Filed 10/26/20 Page 24 of 29 PagelD #: 106

8.

10.

11,

12,

13,

14.

15.

16.

17.

18.

19,

20.

21.

When we undertook representation of Mr. Zappin, he filled out and signed a Scalise &
Hamilton Client Information form, indicating that he resided in the State of New York at
194 West 10" Street, Apt. D1, New York, N.Y. 10014.

Less than ten months later, on October 7, 2016, we withdrew from representing Mr. Zappin
in the disciplinary matter. J. Richard Supple, Esq. replaced us as Mr. Zappin’s counsel in
the matter.

All of our representation of Mr. Zappin occurred in the State of New York, where the
disciplinary action was brought.

At no point did we provide representation to Mr. Zappin in the State of West Virginia.

The disciplinary matter in which we represented Mr. Zappin concerned only the application
of New York ethics rules to Mr. Zappin’s conduct during a New York State court litigation
that was governed by New York State law.

The disciplinary matter in which we represented Mr. Zappin did not involve any conduct
in the State of West Virginia.

Our representation of Mr. Zappin bore no relationship to West Virginia.

Scalise & Hamilton LLP and its successor Scalise & Hamilton P.C. have never registered
and have never been authorized or licensed to conduct business in West Virginia.

Scalise & Hamilton LLP and its successor Scalise & Hamilton P.C. have never maintained
any office, place of business, post office box, or telephone listing in West Virginia and, in
fact, are exclusively in the State of New York.

Scalise & Hamilton LLP and its successor Scalise & Hamilton P.C. have no real estate,
bank accounts or other property interest in West Virginia and have not conducted any
regular or ongoing advertising, soliciting, marketing or other sales promotions directed
towards residents of West Virginia; and have not been registered as agents for service of
process in West Virginia.

Scalise & Hamilton LLP and its successor Scalise & Hamilton P.C. are incorporated in the
State of New York with their principle place of business in the State of New York.

Scalise & Hamilton LLP and its successor Scalise & Hamilton P.C. are not engaged in any
business activities in West Virginia, are not registered to do business in West Virginia, and
do not own property or maintain a place of business in West Virginia.

Scalise & Hamilton LLP and its successor Scalise & Hamilton P.C. do not have any
employees, agents, or independent contractors in West Virginia.

I was regularly at my office in New York working almost every day since April of 2020
and did not receive any request at any time before October 6, 2020, to accept service of the
Complaint and/or Summons in this matter.
Case 3:20-cv-00209 Document16 Filed 10/26/20 Page 25 of 29 PagelD #: 107

Further, Affiant sayeth naught.

Vuk Ge beta

DEBORAH A. SCALISE

STATE OF NEW YORK
COUNTY OF W ESTES, TO-WIT:

Taken, subscribed, and sworn to efore me, a notary public, in and for the county andftate

aforesaid, by Deborah Scalise, on this a3” day of Oe
— ] Notary’ Public f
My Commission Expires:! [2©23 ;

LISA M. BLUESTEIN
OFFICIAL SEAL: Notary Public, State of New York
a vine} Os0Ls862 866
ualitiad in Westchesta
Commission Expires July 3, eouaty
Case 3:20-cv-00209 Document 16 Filed 10/26/20 Page 26 of 29 PagelD #: 108

EXHIBIT 2
Case 3:20-cv-00209 Document 16 Filed 10/26/20 Page 27 of 29 PagelD #: 109

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

HUNTINGTON DIVISION
ANTHONY ZAPPIN,
Plaintiff,
Vv. Case No. 3:20-cv-00209
SARAH JO HAMILTON.
DEBORAH SCALISE.
SCALISE & HAMILTON LLP,
SCALISE & HAMILTON P.C. JURY TRIAL DEMANDED
Defendants.

AFFIDAVIT OF SARAH JO HAMILTON

STATE OF NEW YORK.
COUNTY OF SULLIVAN, TO-WIT;:

I, Sarah Jo Hamilton, being first duly sworn state and affirm as follows:

I. Iam over the age of 18 and have personal knowledge of the facts stated in this affidavit

and believe the same to be true and correct.
2. Tama citizen and permanent resident of the State of New York,

1am a New York attorney and am licensed to practice law in the State of New York.

4. Iam not licensed to practice in the state of West Virginia and have never practiced in the

state of West Virginia. including making an application for admission Pro Hac Vice.

5. Atall relevant times I have practiced with the firm of Scalise & Hamilton, known as Scalise

& Hamilton LLP and/or its successor. Scalise & Hamilton P.C.

6. From August 1, 2007 to present, I have been a partner with Scalise & Hamilton LLP and/or

Of Counsel to its successor, Scalise & Hamilton P.C.

7, On January 19, 2016, Deborah A. Scalise and I. along with our firm Scalise & Hamilton
LLP undertook to represent Anthony Zappin in a disciplinary matter brought against him
by the Attorney Grievance Committee for the First Judicial Department in the State of New

York.
Case 3:20-cv-00209 Document 16 Filed 10/26/20 Page 28 of 29 PagelD #: 110

9.

10.

18,

20.

When we undertook representation of Mr. Zappin, he filled out and signed a Scalise &
Hamilton Client Information form, indicating that he resided in the State of New York at
194 West 10" Street, Apt. D1. New York, N.Y, 10014.

Ten months later, on October 7, 2016. we withdrew from representing Mr. Zappin in the
disciplinary matter as J. Richard Supple, Esq. replaced us as Mr. Zappin’s counsel in the
matter.

All of our representation of Mr. Zappin occurred in the State of New York, where the
disciplinary action was brought.

. Atno point did we provide representation to Mr. Zappin in the State of West Virginia.

. The disciplinary matter in which we represented Mr. Zappin concerned only the application

of New York ethics rules io Mr. Zappin’s conduct during a New York State court litigation
that was governed by New York State law.

. The disciplinary matter in which we represented Mr. Zappin did not involve any conduct

in the State of West Virginia.

. The representation of Mr. Zappin bore no relationship to West Virginia at all.

. Scalise & Hamilton LLP and its successor Scalise & Hamilton P.C. have never registered

and have never been authorized or licensed to conduct business in West Virginia.

. Scalise & Hamilton LLP and its successor Scalise & Hamilton P.C. have never maintained

any office, place of business, post office box, or telephone listing in West Virginia and, in
fact, are exclusively in the State of New York.

. Scalise & Hamilton LLP and its successor Scalise & Hamilton P.C. have no real estate,

bank accounts or other property interest in West Virginia and have not conducted any
regular or ongoing advertising, soliciting, marketing or other sales promotions directed
towards residents of West Virginia; and have not been registered as agents for service of
process in West Virginia,

Scalise & Hamilton LLP and its successor Scalise & Hamilton P.C. are incorporated in the
State of New York with their principle place of business in the State of New York.

. Scalise & Hamilton LLP and its successor Scalise & Hamilton P.C, are not engaged in any

business activities in West Virginia, are not registered to do business in West Virginia. and
do not own property or maintain a place of business in West Virginia.

Sealise & Hamilton LLP and its successor Scalise & Hamilton P.C, do not have any
employees, agents, or independent contractors in West Virginia.

ho
Case 3:20-cv-00209 Document16 Filed 10/26/20 Page 29 of 29 PagelD #: 111

21. I did not receive any request at any time before October 6, 2020, to accept service of the
Complaint and/or Summons in this matter.

Further, Affiant sayeth naught.

oS arnas C\ => \A aapevea Wl Se

SARAH JO(IAMILTON

STATE OF NEW YORK
COUNTY OF ORANGE . TO-WIT:

Taken, subscribed, and sworn to before me, a notary public, in and for the county and state
aforesaid, by Sarah Jo Hamilton. on this A>" day of October 2020.
= htt “Wed
Bye ole AH Win tt tn
Noffary Public

My Commission Expires: Asta ay, 7023..
>

_ . BRENDA J. MILLER
OFFICIAL SEAL: Notary Public, Slate col New York
Commission No. 02MI5000839
Qualified in Orange County
Commission Expires August 24 OLA
